 In the Matter Of WOOD FLONG CORPORATIONandINTERNATIONALBROTHERHOOD OF PAPER MAKERS, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. R-4432SUPPLEMENTAL DECISIONANDDIRECTIONFebruary 6, 1943On November 13, 1942, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding?Pursuant to the Direction of Election,an election by secret ballot was conducted on December 4, 1942, underthe direction and supervision of the Regional Director for the SecondRegion (New York City). On January 4, 1943, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued' an Elec-tion Report, copies of which were duly served upon the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list-------------------------------------125Total ballots cast__________________________________________94Total ballots challenged------------------------------------7Total void ballots------------------------------------------0Total valid votes counted___________________________________87Votes cast for Mat Makers Union----------------------------41Votes cast for International Brotherhood of Paper Makers,'AFL-----------------------------------------------------45Votes cast for neither______________________________________1On January 8, 1943, the Independent filed its objections to theElection Report.On January 13, the International filed its exceptionsto the Election Report and an answer to the Independent's objections.On January 18, the Independent filed additional exceptions and a replyto the objections of the International, all of which have been con-sidered by the Board.The objections of both organizations relateonly to the Regional Director's disposition of the challenged ballots.1 45 N L.R. B. 578.47 N. L.R. B., No. 45.366 WOOD FLONG CORPORATION367In view of the fact that the counting of the challenged ballots- wasessential to determine the results of-the election, the Regional Directorinvestigated the validity of the seven challenged ballots and reportedhis findings and recommendations with respect to each of them.Albert Metcalfewas challenged by the International on the groundthat he is a supervisor.Although on September 22, 1942, he was re-duced in pay to a machine tender, nevertheless it is claimed that hecontinued to exercise the authority of a supervisor.Furthermore hewas excluded by name from the unit found to be appropriate.TheIndependent 'asse'rts that Metcalfe has received a regular assignmentas a machine tender and that he exercises no supervisory authority.The Regional Director reported that the exclusion of Metcalfe wasdue to an error in fact and that he has not supervised or transmittedorders for over 2 months prior to the date of election.We find thatMetcalfe is not a supervisory employee and shall therefore consider hisballot valid.Edward F. Schmigelwas challenged by the International on theground that he is a supervisor. It is alleged that Schmigel has anoffice of his own, acts as technician, and supervises and checks theamount of time spent by the workmen in production. The Interna-tional also alleged that he supervises four men in the operation of a"Hill Mat" machine.The Regional Director's investigation disclosesthat Schmigel's work is that of an inspector whose function it is tocheck the quality of the mats and the length of time they have beenallowed to dry.He exercises no supervision over other workmen.With regard to the "Hill Mat" machine, Schmigel was its first opera-tor over 20 years ago, consequently he is thoroughly familiar with itand sometimes volunteers advice or answers questions concerning themachine.This is not supervision but merely the normal courtesyextended by one worker to another.We agree with the RegionalDirector's recommendation and find that Schmigel was entitled tovote.We shall therefore order his ballot counted.John T. Maloneywas challenged by the Board's agent on the groundthat he is a supervisor.The stipulation of exclusions referred toabove contained the name of the night superintendent.- Maloneysubstituted for the night superintendent from about August 1942 toJanuary 1943.Even though,he did not receive the title or pay of anight superintendent, nevertheless he exercised the duties of a su-pervisor.The Independent raises the point that Maloney resumed hisformer assignment of operating a machine on the same day the Elec-tion Report was issued and therefore urges that he should be considereda regular production employee.The International, however, pointsout that during the 5, months he did not operate his machine the em-ployees looked upon him as the man in charge. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe fact that Maloney has been returned to production work isimmaterial.His eligibility to vote is determined by his status asof the date of eligibility; at that time he had been acting as night su-perintendent for 4 months.We agree with the Regional Director'srecommendation that the challenge be sustained; accordingly, we shalldeclare Maloney's ballot invalid.Edward Hynickwas challenged on the ground that he does not havea sufficient interest in the matter to warrant his being allowed to vote.The Regional Director reported that he was hired during the week ofthe election to work as a holiday relief watchman and in cases of emer-gency, and recommended that his ballot be not counted.The Inde-pendent claims that Hynick's ballot should be counted because afterthe date of the election he substituted for one of the regular watchmenwho was injured in an automobile accident.Under all the circum-stances and because of Hynick's infrequent employment, we shall de-clare his ballot invalid.Frank McShaneandPeter Whittetwere challenged by the Board'sagent on the ground that their names were included in the stipulationof exclusions.The. Regional Director reported that the stipulationlisted them as transients who had worked during the week of theeligibility date and who were no longer on the pay roll.The RegionalDirector's investigation shows, however, that McShane started work inNovember 1942 and was working at the time of the election.Whittetwas hired in the latter part of September 1942 and was likewise work-ing at the time of the election.The Company stated that it expectsto retain both men.Neither the International nor the Independentobjected to the recommendation that their ballots be counted.Weagree with the Regional Director and find that McShane and Whittetwere entitled to vote.We shall therefore order their ballots counted.John M. Coletonwas challenged by the Board's agent on the groundthat he had quit the Company's employment.The Regional Directorreported that he was hired on September 30, 1942, had worked up to 1week before the election and had then found another job.When theCompany requested him to return to work, he refused to do so althoughhe did attempt to cast a ballot in the election.Neither organizationfiled objections to the Regional Director's recommendation that hisballot be not counted.We find that Coleton quit the Company's em-ploy prior to the election ; accordingly we shall declare his ballotinvalid.For the reasons indicated above, we conclude and find that John T.Maloney, Edward Hynick, and John M. Coleton were not eligible tovote in the election, and their ballots are hereby declared invalid.We further find that Albert Metcalfe, Edward F. Schmigel, FrankMcShane, and Peter Whittet were eligible to vote in the election, and WOOD FLONG CORPORATION369their ballots are hereby declared valid.Since the results of the elec-tion may ' depend on the counting of the four challenged. ballots de-clared valid, we shall direct that they be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 10, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto,ascertain representation for the purposes of collective bargainingwithWood Flong Corporation, Hoosick Falls, New York, the Re-gional Director for the Second Region shall, pursuant to the Rules andRegulations of the Board, set forth above, and subject to Article III,Section 10, of said Rules and Regulations, within ten (10) days fromthe date of this Direction, open and count the ballots of Albert Met-calfe, Edward F. Schmigel, Frank McShane, and Peter Whittet, andthereafter prepare and cause to be served upon the parties in this pro-ceeding a Supplemental Election Report, embodying therein his find-ings and his recommendations as to the results of the balloting.513024-43-vol. 47-24